 1     Aron M. Oliner (SBN: 152373)
       Geoffrey A. Heaton (SBN: 206990)
 2     DUANE MORRIS LLP
       One Market Plaza
 3     Spear Street Tower, Suite 2200
       San Francisco, CA 94105-1127
 4     Telephone: (415) 957-3000
       Facsimile: (415) 957-3001
 5     Email: gheaton@duanemorris.com

 6     Attorneys for Chapter 7 Trustee
       E. LYNN SCHOENMANN
 7

 8                                  UNITED STATES BANKRUPTCY COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11     In re                                               Case No. 21-30299 DM
12     ACEH CAPITAL, LLC,                                  Chapter 7
13                     Debtor.                             APPLICATION FOR ORDER
                                                           APPOINTING COUNSEL FOR TRUSTEE
14
                                                           [NO HEARING REQUIRED]
15

16

17     TO THE HONORABLE DENNIS MONTALI, UNITED STATES BANKRUPTCY JUDGE:
18
                E. Lynn Schoenmann, Chapter 7 Trustee (“Applicant” or “Trustee”) respectfully represents
19
       and alleges:
20
                1.     This case was filed as a Chapter 7 case on April 21, 2021. Applicant is the Chapter 7
21
       Trustee in this case.
22
                2.     During the course of the administration of the estate, it will be necessary for
23
       Applicant to engage counsel in the aid of her administration. Applicant desires to employ as her
24
       counsel Duane Morris LLP. The reason for the selection of said attorneys is that Applicant knows
25
       them to possess the requisite integrity, skill, intelligence and familiarity with proceedings under the
26
       Bankruptcy Code so as to enable them to perform professional services beneficial to Applicant and
27
       to the creditors of the estate.
28
       DM3\7479910                             1
     Case: APPLICATION FOR ORDER
           21-30299 Doc#         APPOINTING
                           6 Filed: 05/04/21 COUNSEL
                                              Entered:FOR TRUSTEE
                                                       05/04/21    - CASE NO.
                                                                12:29:32      21-30299
                                                                           Page    1 ofDM
                                                                                       5
 1              3.     The professional services which counsel are to render to Applicant include the

 2     following:

 3                     a.       To assist the Trustee with investigating into and potentially selling personal

 4              property of the Debtor and obtaining Court approval of the same;

 5                     b.       To examine the validity of claims filed against the estate and object to claims

 6              as necessary;

 7                     c.       To investigate into the nature and extent of the Debtor’s assets;

 8                     d.       To investigate into, and, as applicable, assist the Trustee with avoiding and

 9              recovering, fraudulent or preferential transfers made by the Debtor;

10                     e.       To investigate into and, as appropriate, prosecute other potential claims and

11              theories of recovery by the estate;

12                     f.       To assist the Trustee with seeking Court approval of compromises of

13              controversy and other matters; and

14                     g.       To advise Applicant generally and perform services on behalf of Applicant

15              on all other matters which might arise during the pendency of this proceeding.

16              4.     Applicant has made diligent inquiry and, except as described in counsel’s

17     declaration, said counsel has no connection with the Debtor, creditors, parties-in-interest, their

18     respective attorneys and accountants, the United States Trustee, or any person employed in the

19     Office of the United States Trustee.

20              5.     Applicant is informed and believes that the normal billing rates of the law firm of

21     Duane Morris LLP at the time of this Application range from $600.00 to $550.00 per hour,

22     depending on the skills and seniority of the attorneys and legal assistants performing the legal

23     services. A list of said professionals and their hourly rates is attached hereto as Exhibit “A” and

24     incorporated herein by reference. It is contemplated that said attorneys will seek compensation

25     based upon normal and usual billing rates in effect as of the date legal services are rendered. It is

26     further contemplated that said attorneys may seek interim compensation during the case as

27     permitted by 11 U.S.C. §331.

28
       DM3\7479910                             2
     Case: APPLICATION FOR ORDER
           21-30299 Doc#         APPOINTING
                           6 Filed: 05/04/21 COUNSEL
                                              Entered:FOR TRUSTEE
                                                       05/04/21    - CASE NO.
                                                                12:29:32      21-30299
                                                                           Page    2 ofDM
                                                                                       5
Case: 21-30299   Doc# 6   Filed: 05/04/21   Entered: 05/04/21 12:29:32   Page 3 of 5
                  EXHIBIT A
Case: 21-30299   Doc# 6   Filed: 05/04/21   Entered: 05/04/21 12:29:32   Page 4 of 5
 1
                                        EXHIBIT “A”
 2

 3
                            2021 PROFESSIONAL FEE SCHEDULE
 4

 5
                               Attorneys               Hourly Rate
 6

 7                          Aron M. Oliner               $600.00

 8                          Geoffrey A. Heaton           $550.00

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     DM3\7479910                               1
           APPLICATION FOR ORDER APPOINTING COUNSEL FOR TRUSTEE - CASE NO. 21-30299 DM
     Case: 21-30299   Doc# 6   Filed: 05/04/21   Entered: 05/04/21 12:29:32   Page 5 of 5
